DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 21 January 2022 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2022.

Claims 1-20 are pending, with claims 1-17 being considered in the present Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (JP 2014-053230), hereinafter Chiba.
Regarding Claim 1, Chiba teaches an electrode assembly (laminated electrode group in battery 1, Fig. 1, paras. [0015]-[0017]), comprising: an electrode (8); and an electrode tab (4), wherein the electrode tab (4) is attached to the electrode (8), see e.g., Fig. 1(B), annotated below, wherein the electrode tab (4) comprises: a center portion, wherein the center portion comprises an attachment mechanism (contact between 4 and 8 at the center portion), wherein the electrode tab is attached to the electrode via the attachment mechanism; a protrusion portion, wherein the protrusion portion extends from the center portion and protrudes beyond a perimeter of the electrode (8); and a rounded portion, wherein the rounded portion extends from the center portion in a direction opposite the protrusion portion.

    PNG
    media_image1.png
    527
    659
    media_image1.png
    Greyscale

Regarding Claims 5-6, Chiba teaches the electrode tab (4) comprises metal, carbon, polymer, or any combination(s) thereof, wherein the electrode tab (4) comprises gold, aluminum, carbon mesh, carbon cloth, a polymer plated with metal, or any combination(s) thereof, see e.g., paras. [0007], [0020].
Regarding Claims 7 and 8, Chiba teaches the protrusion portion of the electrode tab (4) is polygonal in shape, wherein the protrusion portion of the electrode tab is T shaped, see e.g., Figs. 1 and 8 (A)-(D). 
Regarding Claim 16, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “deposited on”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is 
Regarding Claim 17, Chiba teaches the electrode tab is free of bolts, screws, nails, clamps or any combination thereof.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba as evidenced by TIBTECH (Table of Metal Properties), hereinafter TIBTECH.
Regarding Claim 15, Chiba teaches the electrode tab is made of aluminum which inherently satisfies an electrical conductivity of greater than or equal to 2000 S/cm as evidenced by TIBTECH.

Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (JP 2011-249153), hereinafter Shimada.
Regarding Claim 1, Shimada teaches an electrode assembly (10, Figs. 1-2), comprising: an electrode (27, or 41); and an electrode tab (28), wherein the electrode tab (28) is attached to the electrode (27, 41), see e.g., Figs. 1-2, and 4, annotated below, wherein the electrode tab (28) comprises: a center portion, wherein the center portion comprises an attachment mechanism (contact between 28 and 27(41) at the center portion, see also paras. [0023]-[0028]), wherein the electrode tab (28) is attached to the electrode (27, 41) via the attachment mechanism; a protrusion portion, wherein the protrusion portion extends from the center portion and protrudes beyond a perimeter 

    PNG
    media_image2.png
    408
    579
    media_image2.png
    Greyscale

Regarding Claim 3, Shimada teaches wire 28 is utilized for voltage monitoring, thus, the electrode 27 is considered a “reference electrode”.
Regarding Claim 7, Shimada teaches the protrusion portion of the electrode tab is circular in shape (i.e., wire is circular). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimada.
Regarding Claim 4, Shimada does not explicitly teach electrode 27 is flexible; however, considering the thickness thereof (i.e., 0.1 mm to 1.5 mm, see para. [0021]) the electrode is inherently flexible or expected to have a flexible property due to its thin nature.

Claims 9 is rejected under 35 U.S.C. 103 as obvious over Shimada.
Regarding Claim 9, Shimada does not teaches the length of the protrusion portion beyond the perimeter of the electrode. However, it would be obvious to adjust   

Claims 2, 10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view Mao et al. (US 2010/0178559), Kinoshita (JP 2008-117626) and Lee (US 2005/0238956), hereinafter Mao, Kinoshita and Lee. 
Regarding Claims 2, and 12-14, Chiba does not teach the attachment mechanism includes an adhesion layer comprising an electrically conductive adhesive material comprising epoxy base and a gold, nickel, or copper filler. However, Mao teaches the electrode (i.e., current collector) is attached to the electrode tab by one or more of welding, soldering, or use of an adhesive. Kinoshita teaches lead 12 was adhered to the current collector 2a via conductive adhesive (para. [0088]) because it is a simple connection (para. [0093]); the conductive adhesive includes an electrically conductive adhesive material comprising an epoxy base and filler comprising gold, nickel, or silver (para.[19]). It would be obvious to one having ordinary skill in the art the attachment mechanism of Chiba includes both soldering and a simple conductive adhesive including an electrically conductive adhesive material comprising an epoxy base and filler comprising gold, nickel, or silver, as suggested by Mao and Kinoshita, because it is prima facie obvious to combining equivalents known for the same purpose. 
Further regarding Claims 2 and 10, Chiba does not teach the attachment mechanism includes a textured surface having an average surface roughness value (Ra) of greater than or equal to about 2 micrometers. However, Lee teaches connecting a tab to an electrode, wherein the tab has a surface roughness of about 0.1 µm to 5 µm 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba, Mao, Kinoshita, and Lee in view of Pickel et al. (US 9,742,088), hereinafter Pickel.
Regarding Claim 11, Chiba does not teach the textured surface has a developed surface area ratio of greater than or equal to about 40 %. However, Chiba, as modified by Lee, teaches a textured surface having a roughness of at least 2 micrometers which suggests a developed surface area ratio of greater than 0%. Further, Pickel, concerned with electrical contacts, teaches a textured surface having a roughness of greater than or equal to 2 micrometers (col. 14 lines 29-51); Pickel teaches to impede or reduce unwanted effects of electrical resonance, electrical contacts should have a more textured surface area to dampen reflected energy, thereby improving electrical performance, see e.g., col. 4 lines 4-58 and col. 13 lines 12-53. The art has recognized a developed surface area ratio is a result effective variable for electrical resonance and electrical performance. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. It would be obvious to one having ordinary skill in the art to increase the developed surface area ratio of the textured surface area of Chiba to reduce electrical resonance for the purpose of improving electrical performance. "[W]here the general conditions of a claim are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729